Citation Nr: 9935142	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel




INTRODUCTION

The appellant served on active military duty from April 1944 
to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased (compensable) disability rating for the appellant's 
service-connected gastritis.

In October 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends, in essence, that his service-connected 
gastritis warrants a compensable disability evaluation.  
Specifically, he alleges that this condition is manifested by 
weight loss, diarrhea, stomach pain, burning and burping 
after eating.

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased disability rating in 
this case is shown to be well grounded, but the duty to 
assist him in its development has not yet been fulfilled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased disability rating). 

After a thorough review of the evidence of record, the Board 
concludes that the veteran's claim needs to be remanded to 
the RO for further evidentiary development.  At the hearing 
before the Board, the veteran testified that the severity of 
his service-connected gastritis was increasing.  
Specifically, he indicated that this condition was now 
manifested by diarrhea, stomach pain and burping.  He also 
claimed that he had lost 20 pounds due to this condition in 
the past six months.  Where the record does not 
satisfactorily reveal the current state of the claimant's 
disabilities, fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Seals v. 
Brown, 8 Vet. App. 291, 295 (1995).  Accordingly, the Board 
concludes that a VA examination of the veteran's service-
connected gastritis is needed.

The Board also concludes that additional medical treatment 
records must be obtained in this matter.  At his hearing 
before the Board in October 1999, the veteran testified that 
he has been receiving treatment for his service-connected 
gastritis from the VA medical center in Tuscaloosa, Alabama.  
In addition, the veteran alleged that he was currently 
receiving treatment from a private physician, S. Stevenson, 
M.D.  These medical records are essential to a proper and 
thorough adjudication of the veteran's claim for an increased 
rating claim.  Accordingly, the RO should make an attempt to 
obtain these missing records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
gastritis over the past five years.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran that have not 
been previously secured.  

The Board notes that the veteran alleges 
receiving treatment for his gastritis at 
the VA medical center in Tuscaloosa, 
Alabama.  The RO should attempt to 
retrieve these records regardless of the 
veteran's response to the above request.

2.  The RO should then schedule the 
veteran for a VA examination to ascertain 
the current severity of his service-
connected gastritis.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  All 
indicated special studies and x-rays 
should be accomplished, and clinical 
findings should be reported in detail.  
The examiner should be requested to 
obtain from the veteran a history of the 
manifestations and episodes associated 
with gastritis and the type of treatment 
that he receives.  The examiner's report 
should include all the clinical findings 
and complete rationale for all 
conclusions reached.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

4.  The RO should readjudicate the 
veteran's claim remaining on appeal.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









